 2
                                                                                           -   '   '   I   j ;   ~
                                                                                                                 ;

 3                                                                 '.                                            '
                             UNITED STATES DISTRICT COURT. .
 4
                          SOUTHERN DISTRICT OF CALIFORNIA
 5
 6   UNITED STATES OF AMERICA,                         Case No. l 9-CR-03170-WVG
 7                     Plaintiff,
                                                       ORDER
 8             V.

 9   ARCENIO MERTINEZ-HERNANDEZ,
10                      Defendant.
11

12
           The Court has reviewed the United States' Ex Parte Application for Order
13
     Directing Disclosure or Non-Disclosure of Certain Information.
14
           Based on that application, IT IS ORDERED that the information contained in
15
     Paragraphs 5 and 8 of the application shall be disclosed to Defendant Martinez-Hernandez
16
     pursuant to Brady v. Maryland, 373 U.S. 83, 87 (1963), and Giglio v. United States, 405
17
     U.S. 150 (1972). The Court has balanced the defendant's need for the information against
18
     the harm disclosure will cause the witnesses and finds the former outweighs the latter. See
19
     Perry v. State Farm Fire & Casualty, 734 F.2d 1441, 1447 (l ith Cir. 1984).
20
21

22
           IT IS FURTHER ORDERED that the Ex Parte Application shall be sealed.

~: DATED:#                                 H ~ S : : . GALLO
                                            United States Magistrate Judge
25

26

27

28
                                                  2
